IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

  STATE OF WASHINGTON,
                                                   No. 79746-8-I
                       Respondent,
                                                   DIVISION ONE
                V.
                                                   UNPUBLISHED OPINION
 DANIEL BRUCE BARAL,

                Appellant.
_______________________________                    FILED: February 18, 2020
        PER CURIAM. Daniel B. Baral seeks to withdraw his guilty plea to third

degree assault. His court-appointed attorney has filed a motion to withdraw on the

ground that there is no basis for a good faith argument on review. Pursuant to

State v. Theobald, 78 Wn.2d 184,470 P.2d 188 (1970), and Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion to withdraw

must:

        [1] be accompanied by a brief referring to anything in the record that
        might arguably support the appeal. [2] A copy of counsel’s brief
        should be furnished the indigent and [3] time allowed him to raise
        any points that he chooses; [4] the court—not counsel—then
        proceeds, after a full examination of all the proceedings, to decide
        whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744) (alterations in

original).
No. 79746-8-1/2

       This procedure has been followed. Baral’s counsel on appeal filed a brief

with the motion to withdraw. Baral was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. Baral did not file a

supplemental brief.

       The material facts are accurately set forth in counsel’s brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel: whether Baral’s guilty plea was

knowing, intelligent and voluntary.

      The issues raised by counsel are wholly frivolous. The motion to withdraw

is granted and the appeal is dismissed.



                                      FOR THE COURT:



                                                  F




                                             II ~


                                         I/